 BAY MEDICAL CENTER, INC.Bay Medical Center, Inc. and Michigan LicensedPractical Nurses Association. Case 7-CA-13575August 25, 1977DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a charge filed on December 8, 1976, byMichigan Licensed Practical Nurses Association,herein called the Union, and duly served on BayMedical Center, Inc., herein called the Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 7, issueda complaint on December 29, 1976, against Respon-dent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge andcomplaint were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 5.1976, following a Board election in Case 7-RC-13740, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; I and that,commencing on or about November 24, 1976, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represent-ative, although the Union has requested and isrequesting it to do so. On January 13, 1977,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint. Specifically, Respondent deniedthat the unit as certified is an appropriate unit.On January 21, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February 9,1977, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent did not file a response to the Notice to ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theOfficial notice is taken of the record in the representation proceeding.Case 7-RC-13740, as the term "record" is defined in Secs. 102.68 and102.69(g1 of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electros.rtemr, Inc, 166 NLRB 938 (1967). enfd. 388 F.2d 683 (C.A. 4.1968): Golden Age Beverage Co. 167 NLRB 151 (1967), enfd. 415 F.2d 26( .A. 5. 19691: ltnertvpe Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967):Fr/c'II Corp. 164 NLRB 378 (1967). enfd. 397 F.2d 91 (C.A. 7. 1968): Sec.9{d) of the NLRA. as amended.231 NLRB No. 106National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint the Respondentcontends the complaint should be dismissed becauseit has no legal duty to bargain with the Unionbecause the unit for which it was certified isinappropriate. The General Counsel submits, ineffect, that the Respondent, in its answer, is attempt-ing to relitigate representation issues which were orcould have been litigated in the prior representationproceeding, Case 7-RC-13740, and that there are nodisputes with respect to any relevant or material factswhich would necessitate a hearing or an Administra-tive Law Judge's Decision. We agree with theGeneral Counsel.Our review of the record herein reveals that,pursuant to a Decision and Direction of Election inCase 7-RC-13740,2 an election was held on Septem-ber 23, 1976, in which a majority of employees in anappropriate unit designated the Union as theircollective-bargaining representative. Following arequest by the Union, on or about November 24,1976, that the Respondent bargain with it in respectto rates of pay, wages, hours, and other terms andconditions of employment, the Respondent admit-tedly refused to recognize and bargain with theUnion.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding. We shall, accordingly,grant the Motion for Summary Judgment.2 On September 22, 1976, the Board denied the Respondent's request forreview of the Regional Director's Decision and Direction of Election on theground that it raised no substantial issues warranting review.:1 See Pittsburgh Plate Glass Co v. N.LR.B., 313 U.S. 146, 162 (1941):Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).647 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent, a Michigan corporation, is engaged inproviding health care at its two hospitals, MercyDivision and General Division, which are located inBay City, Michigan. During the year ending Decem-ber 31, 1975, which period is representative of itsoperations during all times material hereto, Respon-dent, in the course and conduct of its businessoperations, received gross revenues in excess of$500,000, and during that same period of timeRespondent purchased in excess of $20,000 in goodsand supplies from concerns located outside the Stateof Michigan, and said goods and supplies weretransported and delivered to its place of business inBay City, Michigan, directly from points locatedoutside the State of Michigan.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDMichigan Licensed Practical Nurses Association isa labor organization within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All full-time and regular part-time licensedpractical nurses and graduate practical nursesemployed by the Employer in its Mercy Divisionat Bay City, Michigan, excluding other technicalemployees, registered nurses, nurses aides, wardclerks, guards and supervisors as defined in theAct, and all other employees.2. The certificationOn September 23, 1976, a majority of the employ-ees of Respondent in said unit, in a secret ballotelection conducted under the supervision of theRegional Director for Region 7, designated theUnion as their representative for the purpose ofcollective bargaining with the Respondent. TheUnion was certified as the collective-bargainingrepresentative of the employees in said unit onOctober 5, 1976, and the Union continues to be suchexclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about November 24, 1976, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe 'employees in the above-described unit. Com-mencing on or about November 24, 1976, andcontinuing at all times thereafter to date, theRespondent has refused, and continues to refuse, torecognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly, we find that the Respondent has,since November 24, 1976, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section 1, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided by648 BAY MEDICAL CENTER INC.law, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Bay Medical Center, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Michigan Licensed Practical Nurses Associa-tion is a labor organization within the meaning ofSection 2(5) of the Act.3. All full-time and regular part-time licensedpractical nurses and graduate practical nurses em-ployed by the Employer in its Mercy Division at BayCity, Michigan; excluding other technical employees,registered nurses, nurses aides, ward clerks, guardsand supervisors as defined in the Act, and all otheremployees, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4. Since September 23, 1976, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about November 24, 1976,and at all times thereafter, to bargain collectivelywith the above-named labor organization as theexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to a7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that Respondent, BayMedical Center, Inc., Bay City, Michigan, itsofficers, agents, successors. and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Michigan LicensedPractical Nurses Association, as the exclusive bar-gaining representative of its employees in thefollowing appropriate unit:All full-time and regular part-time licensedpractical nurses and graduate practical nursesemployed by the Employer in its Mercy DivisionBay City, Michigan; excluding other technicalemployees, registered nurses, nurses aides, wardclerks, guards and supervisors as defined in theAct, and all other employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its facility at Bay City, Michigan, copiesof the attached notice marked "Appendix."4Copiesof said notice, on forms provided by the RegionalDirector for Region 7, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."649 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCHAIRMAN FANNING, dissenting:For the reasons set forth in my dissent in BayMedical Center, 231 NLRB 607 (1977), I dissentherein from the finding of my colleagues that theLPNs employed by Respondent at its Mercy Divi-sion constitute an appropriate unit and Respondentviolated Section 8(a)(5) and (1) of the Act by refusingto bargain with the Union as the exclusive represen-tative of such unit.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Michi-gan Licensed Practical Nurses Association as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time li-censed practical nurses and graduate practi-cal nurses employed by the Employer in itsMercy Division at Bay City, Michigan;excluding other technical employees, regis-tered nurses, nurses aides, ward clerks,guards and supervisors as defined in the Act,and all other employees.BAY MEDICAL CENTER,INC.650